08-15-00326-CV



                                  BERTHA A. PRIETO, RPR
                              County Court at Law Number Five
                        Official Court Reporter, Expires Dec. 31, 2016
                                                                              FILED IN
                                 500 E. San Antonio, Rm. 806           8th COURT OF APPEALS
                                     El Paso, Texas 79901                  EL PASO, TEXAS
                                   (915) 546-2004 Ext. 3238            11/30/2015 2:03:00 PM
                                      Fax (915) 543-3861                   DENISE PACHECO
                                                                                  Clerk
                                      November 30, 2015

Ms. Denise Pacheco, Clerk
Court of Appeals
Eighth District of Texas
El Paso County Courthouse
500 E. San Antonio, Suite 1203
El Paso, Texas 79901

       Re:    Trial Court Cause No. 2014-DCV-2741
              Court of Appeals Number: 08-15-00326-CV
              Style: Daniel A. Ramirez v. GEICO a/k/a Government Employees Insurance
              Company

Dear Ms. Pacheco:

        I, Bertha A. Prieto, Official Court Reporter for County Court at Law Number Five, am
notifying the Court of Appeals that I have this day, November 30, 2015, received designation and
payment from Mr. Daniel Ramirez and am requesting the Court of Appeals grant me an
extension of two days in order to file the Reporter’s Record.

       Thank you for your consideration in this matter.

                                                    Respectfully,



                                                    BERTHA A. PRIETO
                                                    County Court at Law Number Five
                                                    Certified Shorthand Reporter